DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Notice of Allowance responsive to Applicant’s AFCP communication of 3/26/21. Claims 1-24 are pending and are now allowed. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments are acknowledged.
The nonstatutory double patenting rejection was withdrawn in light of Applicant’s terminal disclaimer over 16/249,567 that was approved on 1/5/21. 

Reasons for Overcoming the 101 Rejection
The 35 USC 101 rejection was withdrawn in light of Applicant’s amendments and remarks (2/18/20, pages 10-11). In particular, the claims are no longer directed to an abstract idea, at Step 2A, Prong 2, as the claims have a practical application where there is an improvement to another technology or technical field and/or using the judicial 

Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of network devices accessing information, claim 1 overcomes the prior art by reciting:  1) first value and the second value comprise respective prices of the offer; dynamically and continuously populate a data structure with first-type values and second-type values wherein the first-type values that are populated into the data structure include the first value and the second value, and wherein the data structure comprises an order book of products available for, or having indications of interest to, purchase or sale, on the exchange or trading platform; 2) based on the first-type values populated in the data structure, dynamically and continuously, assign delay times to the first-type values based on priorities associated with the first-type values such that: (i) a first delay time is assigned to the first value of the first-type values based on the first value being associated with a first priority of the priorities, each of the first, second, and third delay times being different from one another, and each of the first, second, and third priorities being different from one another; and 3) initiate delivery of information included in the data structure to be reflective of the assigned delay times, and send, via a network, the information to network devices, such that (i) the information is sent, via the network, to the first network device associated with the first value after the first delay time, and (ii) the information is sent, via the network, to the second network device associated with the second value only after the second delay time, the second delay time being greater than the first delay time, wherein the information comprises a portion of the order book, 4) wherein the one or more processors programmed with the computer program instructions further cause the server to: continuously change the delay times assigned to the first-type values based on an update to the first-type values and the priorities associated with the updated first-type values; and 5) dynamically and continuously update the data structure, and deliver, via the network, updated information included in the updated data structure to one or more network devices such that the delivery of the updated information includes only a portion of the data structure that has been updated. Importantly, Applicant clarified in the interview 4/7/21 that the claims in '567 are "first and second value comprises respective prices of the offer” and that the limitations are assigning delay times based on priorities associated with the first-type values (which are prices). The subsequent limitations labeled (i), ii, and iii are assigned priorities based on the values of the first-type (prices). The claims now overcome the prior art, when viewing the claim limitations in combination, based in part on continuously analyzing the relative nature of pricing from two different devices, then adjusting the dissemination and delay times to each device as a result of the specific pricing from each device. Additional reasons for overcoming the prior art are in Applicant’s Remarks (pages 11-13).
Independent claims 7 and 17 recite similar limitations as claim 1, and overcome the prior art for the same reasons. 

Closest prior art:
Katsuyama (US 2016/0078538) - discloses setting a “threshold price” at which orders make their participants eligible to access certain information about orders on the opposite side (See par 325-326)
Mannix (US 2013/0297478) - discloses imposing delays on transaction messages and/or orders or order commitments (See par 58)
Singer (US 2014/0164202) – discloses "stale" (e.g., not the most current) market data may be discarded or not used or eventually not distributed (par 60).
Melton (US 2016/0104242) – discloses receiving snapshots of the market activity (See par 10, 31)
Pitio (US 2016/0205174) – discloses venue information can include physical locations of venues, distances between venues (optical cable distances or transmission times), known or likely presence of a co-located predatory trader, effectiveness or speed of the co-located trader, etc. In some examples, one or more of these factors can be used to determine timing parameters (See par 67)
Leibowitz (US 2018/0176320) – discloses restriction of “stale” bids (See par 16)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619